Title: To James Madison from Albert Gallatin, 24 July 1809
From: Gallatin, Albert
To: Madison, James


Dear Sir
Washington 24th July 1809
I had intended to leave this for Orange to morrow; but, under an impression that the late accounts from England must necessarily bring you here for a few days in order to make the arrangements & give the directions required by this unexpected change of circumstances, I have concluded to wait at least for your answer. That will reach this city on Sunday morning; and if you conclude not to come, I will on the ensuing day go to you. Mr Hamilton has concluded to wait till then, & I have written to Rodney to return, as even if you do not come I will try to induce him to accompany me to your Seat.
As the British Govt. must have something to show in justification or palliation of their conduct, we may conclude that the tenor of their instructions to Mr Erskine, (founded on what from Campbell’s report & the first reported non-intercourse bill they supposed would be the result of the Congressional deliberations,) contemplated a prohibition of intercourse on our part with Holland as well as with France & England. But if the omission of Holland in our prohibitory laws had been the true cause as well as the pretence of the refusal of Great Britain, that Government would not have failed to give as far as practicable an evidence of their sincerity & good faith by ratifying so much of Mr Erskine’s arrangement as was not liable to the above-mentioned objection, & withdrawing therefore their orders so far as related to France. Assured as they were that we would not, pending the illegal decrees of that country, renew our commerce with her, I cannot perceive any other motive on the part of the British ministry for not doing an act which, if they were sincere, cost them nothing, than a determined adherence to the principle of a proclamation blockade of France & Holland, and a fear that their withdrawing their orders would afford an opportunity to Bonaparte to imitate their example, & thereby restore the freedom of neutral commerce. I take it therefore for granted that from the present ministry we cannot expect a change of system so far as relates to France & the other countries prohibited by their last orders of April. If France was to repeal their decrees which violate the law of Nations, & retain their municipal prohibitory laws, the British Ministry would probably make that the pretence of continuing their illegal orders. What course ought we then to pursue? This certainly is a most serious question & which so far as relates to any permanent system I do not mean to discuss in this hasty way. But there are some points which seem to require immediate consideration & decision & to which our attention must without delay be turned.
1.   Considering the Tenor of the 11th Section of the Non Intercourse Act & of your proclamation of the 20th of April, do not the prohibitions of that Act naturally revive in relation to England? I am inclined to the affirmative; and it is principally on that point that I wish Rodney to be with us. It is desirable that we may be enabled to decide in that way, because it will relieve us to a considerable degree from the awkward & embarrassed situation in which we have been thrown by the refusal of England to ratify the arrangement. For it would then restore our equality of prohibitions to the state in which they were prior to the 20th of April, prevent a quarrel or at least our being in the wrong with France, and perhaps also supercede the necessity of a special call of Congress.
2.   Ought Congress to be called? If we can by the mere operation of law revive the prohibitions in relation to England, that inconveniency may be avoided; unless some advantages be expected from the effect produced on the public opinion by the conduct of England.
3.   In what manner shall we treat, & act with, Mr Jackson the new minister? He may be daily expected, and is certainly the same person who was, under the Addington administration, minister to Prussia with Caramajor for his Secy. He was also, as I believe but am not certain, the Envoy sent to Denmark previous to the attack on Copenhagen & to whom the Prince Regent said that he had undertaken a dishonorable mission.
The mail closes & I have not time to add any thing more. Respectfully & sincerely Your’s
Albert Gallatin
